—Appeal from an order and judgment (one document) of Supreme Court, Ontario County (Henry, Jr., J.), entered March 6, 2001, which, inter alia, granted defendants’ cross motion seeking summary judgment and an award of attorney’s fees.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court properly granted that part of defendants’ cross motion seeking an award of attorney’s fees pursuant to 22 NYCRR 130-1.1. Defendants are “entitled to recover reasonable attorney’s fees pursuant to section 130-1.1 for plaintiffs frivolous conduct in commencing and prosecuting this baseless action” (Cinque v Schieferstein, 292 AD2d 197, 198). Present — Pigott, Jr., P.J., Green, Hayes, Kehoe and Gorski, JJ.